Citation Nr: 1433492	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-47 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is associated with the record.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.

At the June 2014 hearing, the Veteran indicated that his left knee and back pain are related to his right knee disability.  The issues of entitlement to service connection for a back disability and whether a claim of entitlement to service connection for a left knee disability should be reopened and have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's current right knee disability is etiologically related to an in-service injury.


CONCLUSION OF LAW

The Veteran's right knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102; 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for his current right knee disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

The Veteran contends that service connection is warranted for a right knee disability because it is related to an injury from a skiing accident while he was serving on active duty.

The Veteran's November 1967 pre-induction examination was negative for any right knee abnormalities.  The report of a November 1970 separation examination notes that the Veteran had osteoarthritis of the knees, left greater than the right.  In the accompanying report of medical history, the Veteran responded affirmatively to currently having or previously having had a "trick" or locked knee.  

A June 2006 VA treatment note indicates that the Veteran had moderate degenerative joint disease of the right knee..  Later medical evidence of right knee disability is also of record.  When the Veteran was seen by VA in April 2008, he reported a 5 year history of right knee pain and a history of a right knee injury on ski patrol in the military treated with an air case and crutches for six months.  

In a January 2009 statement, the Veteran reported that he injured his right knee on active duty in a skiing accident, that he was hospitalized for the injury, treated with a soft cast, and six months of therapy for his back and knee.  He indicated that he had had VA treatment for over 20 years for his knee.

In a June 2010 buddy statement, A.A., recalled serving with the Veteran in Alaska and remembered seeing the Veteran at breakfast on crutches with a cast.  A.A. stated that the Veteran told him he had broken his leg at the knee while at the ski lodge and that the Veteran had a cast on his leg for a long time.

In a September 2010 VA examination, the Veteran stated he injured his knee in service and that his condition worsened ever since.  The VA examiner reported that the X-ray reports showed no acute fracture or dislocation but did show severe medial compartment osteoarthritis.  The VA examiner opined that the Veteran's right knee disability was less likely than not related to his in-service injury because there were no medical records proving the Veteran had osteoarthritis of the knees nor records indicating the severity of osteoarthritis upon discharge.  The examiner further stated that the Veteran's knee disability was due to being extremely overweight and working as a mechanic for over 30 years, which the examiner opined might have aggravated the osteoarthritis, "if they were in existence."

In a November 2010 buddy statement, the Veteran's brother, R.C., remembered speaking to the Veteran when he was injured in Alaska and that he was disappointed that he would not be able to sign the cast on his right knee.

In a January 2010 notice of disagreement and a November 2010 VA Form 9, the Veteran indicated he was skiing down a hill on active duty when his right ski gave way and he was injured.  He noted that the base medical facility placed a soft-gel case on his right knee.  

In the June 2014 Board videoconference hearing, the Veteran reported injuring his knee while stationed at Fort Wainwright, Alaska around 1966 or 1967, being treated at the Fort Wainwright Army Hospital and being diagnosed with torn ligaments and a meniscus problem.  The Veteran reported that his in-service osteoarthritis began after the right knee injury.  He stated he never had problems with his knees prior to the in-service injury.  The Veteran stated he had right knee pain upon discharge from service and that the pain had progressed ever since.

Based on the foregoing, the Board concludes that the Veteran's right knee disability is related to his active service.  

Service treatment records indicate that the Veteran had osteoarthritis of the right knee upon separation from active military service.

VA treatment records show that the Veteran continues to have arthritis of his right knee.  The Board finds the Veteran competently and credibly reported that he has had chronic right knee problems ever since an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's statements that he injured his right knee in a skiing accident while on active duty in Alaska are corroborated by other lay evidence.  The Board acknowledges that the April 2008 VA treatment note indicates that the Veteran reported a history of right knee pain for five years.  Never the less, the Board has found the Veteran's hearing testimony to be credible and supported by the other evidence of record, to include the lay evidence discussed above.  

The Board acknowledges that the September 2010 VA examination report does not support the Veteran's claim.  However, the examiner's opinion that the Veteran did not have arthritis at the time of his discharge from service is in direct conflict with the contemporaneous medical evidence indicating that he did.  There is no post-service medical evidence, apart from the VA examiner's statement, supporting the proposition that arthritis of the right knee was not present at that time of the Veteran's discharge from service.  The VA examiner simply has not adequately supported the opinion provided.

The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's right knee disability.


						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a right knee disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


